DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/09/2021 and 07/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 02/09/2021 were reviewed and are acceptable.
Specification
The specification filed on 02/09/2021 was reviewed and is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitations “the first sub-zone” and “the second sub-zone”.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of this Office Action, it will be assumed that claim 30 was intended to depend upon claim 29, as indicated by the use of sub-zones recited in claim 29.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, 14-15, 20-25, 28, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al. (US 6,682,841 B1).
Regarding claim 1, Armstrong et al. discloses a housing box (20) enclosing an apparatus (as shown in Fig 1), comprising:
a first thermal zone (main plenum chamber 12) connected to an inlet port (30) provided on a first exterior wall of the housing box (as shown in Fig 1);
a second thermal zone (hot box chamber 18) connected to an outlet port (60) provided on a second exterior wall of the housing box (as shown in Fig 1); and
an air blower (thermal control blower 106) provided between the first and second thermal zones (as shown in Fig 2), the air blower being configured to draw air in from the first thermal zone and provide the air to the second thermal zone (col. 3, lines 16-21).
Regarding claim 2, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses that the second thermal zone is gas-flow isolated from the first thermal zone except through the air blower (as shown in Fig 2; see also col. 4, lines 49-58 which describes that a vacuum may be used between the two “thermal zones” and thus must necessarily be gas-flow isolated in order to maintain a vacuum).
Regarding claim 3, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses that a temperature level of the second thermal zone is higher than a temperature level of the first thermal zone when the air blower runs (col. 3, lines 16-22).
Regarding claim 4, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses that a pressure level of the second thermal zone is higher than a pressure level of the first thermal zone when the air blower runs (col. 3, lines 7-11).
Regarding claim 5, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses that the inlet port is configured to draw in the air to the first thermal zone from an outside of the apparatus (as shown in Fig 1), and
the outlet port is configured to exhaust the air from the second thermal zone (as shown in Fig 1).
Regarding claim 6, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses one or more power electronic components (50) provided in the first thermal zone (as shown in Fig 1);
one or more fuel processing components for electric power generation (22/24) provided in the second thermal zone (as shown in Fig 1), and
wherein a temperature level of the second thermal zone is higher than a temperature level of the first thermal zone when the air blower runs (col. 3, lines 16-22).
Regarding claim 7, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses that the apparatus comprises a fuel cell system (10) with the one or more fuel processing components, 
wherein the one or more fuel processing components comprise:
one or more balance of plant (BOP) components (reformer 22) configured to supply reformate to a fuel cell stack (as shown in Fig 1); and
the fuel cell stack (24) configured to generate electric power based on the reformate provided from the one or more BOP components (as shown in Fig 1).
Regarding claim 8, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses that the one or more BOP components comprise at least a fuel reformer (reformer 22).
Regarding claim 11, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses a separation wall (insulation plenum 14) formed of a thermal insulation material (as indicated by the description “insulation plenum”) between the first and second thermal zones (as shown in Fig 1).
Regarding claim 14, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses that the first thermal zone extends in an L-shape from the inlet port to the air blower (as shown in annotated Fig 2 below), and the second thermal zone extends in a straight line from the air blower to the outlet port (as shown in annotated Fig 2 below).

    PNG
    media_image1.png
    311
    583
    media_image1.png
    Greyscale

Regarding claim 15, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses that the first exterior wall and the second exterior wall are located on the same plane (as shown in Fig 1), and
wherein the first thermal zone extends in an L-shape from the inlet port to the air blower (as shown in annotated Fig 2 above), and the second thermal zone extends in a first direction from the air blower to the outlet port (as shown in annotated Fig 2 above).
Regarding claim 20, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses that the inlet port (30) is coupled to an inlet duct (not explicitly labeled, but as indicated by air flow arrows 116 in Fig 2) extending to an outdoor space through which ambient air is introduced to the first thermal zone (as shown in Fig 1; see also col. 6, lines 39-42 which describes air being introduced from the exterior).
Regarding claim 21, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses that the outlet port (60) is coupled to an outlet duct (not explicitly labeled, but as indicated by tube structure and air flow arrow 60 in Fig 2) extending to an outdoor space through which the air of the second thermal zone is exhausted (as shown in Fig 2).
Regarding claim 22, Armstrong et al. discloses a method for providing air flow into an apparatus (col. 3, lines 16-21) comprising:
providing a first thermal zone (main plenum chamber 12) and a second thermal zone (hot box chamber 18) within a housing box (20) of the apparatus;
providing an air blower (thermal control blower 106) between the first and second thermal zones (as shown in Fig 2);
providing one or more power electronic components (50) in the first thermal zone (as shown in Fig 1); and
providing one or more fuel processing components for electric power generation (22/24) in the second thermal zone (as shown in Fig 1).
 Regarding claim 23, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses that the first thermal zone (main plenum chamber 12) is connected to an inlet port (30) provided on a first exterior wall of the housing box (as shown in Fig 1), and the second thermal zone (hot box chamber 18) is connected to an outlet port (60) provided on a second exterior wall of the housing box (as shown in Fig 1).
Regarding claim 24, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses that a temperature level of the second thermal zone is higher than a temperature level of the first thermal zone when the air blower runs (col. 3, lines 16-22).
Regarding claim 25, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses that a pressure level of the second thermal zone is higher than a pressure level of the first thermal zone when the air blower runs (col. 3, lines 7-11).
Regarding claim 28, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses a separation wall (insulation plenum 14) formed of a thermal insulation material (as indicated by the description “insulation plenum”) between the first and second thermal zones (as shown in Fig 1).
Regarding claim 31, Armstrong et al. discloses all of the claim limitations as set forth above.
Armstrong et al. further discloses extending the first thermal zone in an L-shape from the inlet port to the air blower (as shown in annotated Fig 2 above), and extending the second thermal zone in a straight line from the air blower to the outlet port (as shown in annotated Fig 2 above).
Allowable Subject Matter
Claim(s) 9-10, 12-13, 16-19, 26-27, and 29-30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a housing box, and related method, comprising:
(claims 9 or 26) a flow switch unit configured to be switched off when an air flow amount measured does not meet a preset requirement;
(claims 12 or 29) wherein a first sub-zone and a second sub-zone are separated through another separation wall formed of a thermal insulation material; and
(claim 16) a third thermal zone that extends in an L-shape.
	Armstrong et al. (US 6,682,841 B1) is considered to be the closest relevant prior art to dependent claims 9, 16, and 26.  Armstrong et al. discloses most of the claim limitations as set forth above.  
However, Armstrong et al. does not disclose, teach, fairly suggest, nor render obvious the recited flow switch unit configured to be switched off when an air flow amount measured does not meet a preset requirement, nor a third thermal zone that extends in an L-shape.  Furthermore, there does not appear to be any reasonable basis for the skilled artisan to be directed towards such features.
Brantley et al. (US 2006/0127719 A1) is considered to be the closest relevant prior art to dependent claims 12 and 29).  Brantley et al. discloses various zones within a housing box (as shown in Fig 2B).  However, Brantley et al. does not disclose, teach, fairly suggest, nor render obvious the recited separation wall formed of a thermal insulation material.  TO the contrary, Brantley et al. explicitly discloses that the monolithic housing should be constructed of materials that permit conductive heat transfer ([0068]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards a thermally insulating material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Finnerty et al. (US 2017/0062852 A1) discloses thermal management of fuel cell systems;
Finnerty et al. (US 2016/0264416 A1) discloses management of a flow of gaseous reaction medium; and
Kaupert (US 2008/0044695 A1) discloses a reformer system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        08/13/2022